NUMBER 13-10-00094-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



ADAM EARLEYWINE A/K/A
ADAM CHRISTOPHER EARLEYWINE,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.



On appeal from the 197th District Court 

of Cameron County, Texas.




MEMORANDUM OPINION
 
Before Justices Rodriguez, Benavides, and Vela

Memorandum Opinion Per Curiam

	Appellant, Adam Earleywine a/k/a Adam Christopher Earleywine, attempts to appeal
his conviction for harassment by certain persons in a correctional facility.  See Tex. Penal
Code Ann. § 22.11 (Vernon Supp. 2009).  The trial court has certified that this "is a plea-bargain case, and the defendant has NO right of appeal."  See Tex. R. App. P. 25.2(a)(2).
	On March 17, 2010, this Court notified appellant's counsel that the trial court's
certification failed to show the right to appeal and ordered counsel to: (1) review the record;
(2) determine whether appellant has a right to appeal; and (3) forward to this Court, by
letter, counsel's findings as to whether appellant has a right to appeal, or, alternatively,
advise this Court as to the existence of any amended certification.
	On January 30, 2008, counsel filed a letter brief with this Court.  Counsel's response
does not establish that the certification currently on file with this Court is incorrect or that
appellant otherwise has a right to appeal.  Counsel has also informed the Court that
appellant does not wish to pursue the appeal; that appellant has been released from
prison; and that counsel is unable to locate appellant.  
	The Texas Rules of Appellate Procedure provide that an appeal must be dismissed
if the trial court's certification does not show that the defendant has the right of appeal. 
Tex. R. App. P. 25.2(d); see Tex. R. App. P. 37.1, 44.3, 44.4. Accordingly, this appeal is
DISMISSED.  Any and all pending motions are denied as moot.

										PER CURIAM
Do not publish.
See Tex. R. App. P. 47.2(b).

Delivered and filed the
5th day of August, 2010.